Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-17-00575-CV

                               IN THE INTEREST OF V.M.T., a Child

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-13681
                         Honorable Cathleen M. Stryker, Judge Presiding 1

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED that Abram Charles Rabinowitz is the biological
father of V.M.T. It is ORDERED that appellant Kim Tarka recover her costs of this appeal from
appellee Abram Charles Rabinowitz.

        SIGNED August 15, 2018.


                                                        _____________________________
                                                        Rebeca C. Martinez, Justice




1
 The Honorable Cathleen M. Stryker signed a final judgment referencing an order granting summary judgment signed
prior to a severance. The Honorable Laura Salinas signed the order granting the summary judgment and the agreed
order of severance.